DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
Amendments made to claims 1, 13 and 15, the cancelation of claims 2, 5 and 11, as well as the withdrawal of claim 12, as filed on July 26, 2022, are acknowledged. 
Applicant's arguments, see Remarks filed on July 26, 2022, with respect to amended claims 1 and 15 have been fully considered but they are not persuasive. 
The Applicant argues that polyacrylic acid, polymaleic acid, polyfumaric acid, polymethacrylic acid, polyitaconic acid, polycrotonic acid, acrylic acid/maleic acid copolymer, acrylic acid/methacrylic acid copolymer, acrylic acid/fumaric acid copolymer, maleic acid/fumaric acid copolymer recited in the amended claim 1 do not have a molecular chain like the branched polymer as disclosed in Akutsu. However, claim 1 does not limit the polymers to be non-branched polymers.  One of ordinary skill in the art would understand that the term polyacrylic acid can be a homopolymer, a copolymer or a polymer with a side chain, as evidenced by the entry “Polyacrylic acid” in en.wikipedia.org.  During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim (see MPEP 2111). 
The Applicant further argues that “Akutsu discloses that ceria may be contained in the abrasive grain, but Akutsu does not disclose the specific amount of ceria, and discloses the content of cerium hydroxide contained in the abrasive grain is higher, the abrasive grain is preferred ([0047]-[0049]).”  However, Akutsu does disclose a content ratio of the particle of the abrasive is from 0.05% or more to 10% or less relative to a total mass of the polishing agent (paragraph 0053), which falls within the range recited in the amended claim 1. Akutsu also specifically names ceria as a preferred choice of abrasive grains (paragraph 0046).  When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  See also MPEP 2131.02.
Regarding amended claim 15, the Applicant argues that “Polyglycerin is not present in amended Claim 15. What remains in this regard is polyoxyalkylene polyglyceryl ether is not in Iwano's Examples.”  However, being a species of a polyhydric alcohol, the disclosure of polyglycerin anticipates the limitation “at least one selected from the group consisting of a polyhydric alcohol, and an addition polymerization product of a polyhydric alcohol with an alkylene oxide” as recited in the amended claim 15.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 14, there is insufficient antecedent basis for the limitation “the organic acid having a plurality of carboxylic acid groups or carboxylates”.  For the purpose of this examination, the examiner interprets the limitation as “the organic acid”, which has antecedent basis in claim 13, upon which the instant claim depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akutsu et al. (WO2017043139, an English equivalent, US20180258319 is used).
Regarding claim 1, Akutsu discloses a polishing agent (polishing liquid, paragraph 0043), comprising: cerium oxide particles (ceria, paragraph 0046); an organic acid , which is polyacrylic acid (a polymer with a structural unit derived from acrylic acid, paragraph 0128); and an addition polymerization product of a polyhydric alcohol with an alkylene oxide (polyoxyalkylene polyglyceryl ether, paragraph 0152); and water (paragraph 0186), wherein the polishing agent has a pH of 4 to 7.5 (paragraph 0188), the addition polymerization product of the polyhydric alcohol with an alkylene oxide comprises a polyoxyalkylene polyglyceryl ether (paragraph 0152), the alkylene is at least one selected from the group consisting of ethylene and propylene (SC-E and SC-P series by Sakamoto Yakuhin Kogyo Co. Ltd, paragraph 0152); and a content ratio of the particle of the cerium oxide is from 0.05 to 10 mass% relative to a total mass of the polishing agent (paragraph 0053).  
Regarding claims 3 and 4, Akutsu discloses wherein an average secondary particle diameter of the cerium oxide particles is from 10 nm to 100 nm (paragraphs 0050-0051).  
Regarding claim 6, Akutsu discloses wherein the organic acid is a polymer of an unsaturated carboxylic acid (acrylic acid reads on an unsaturated carboxylic acid, paragraph 0126).  
Regarding claim 7, Akutsu discloses wherein the organic acid is a polymer of an acrylic acid (paragraph 0126).  
Regarding claim 8, Akutsu discloses wherein the organic acid is a polymer containing maleic acid (paragraph 0129).  
Regarding claim 9, Akutsu discloses wherein a content ratio of the organic acid is from 0.001 to 0.5 mass% relative to a total mass of the polishing agent (paragraph 0146).  
Regarding claim 10, Akutsu discloses wherein a content ratio of the polyhydric alcohol and the addition polymerization product of a polyhydric alcohol with an alkylene oxide is from 0.01 to 2.0 mass% relative to a total mass of the polishing agent (paragraph 0160).  
Regarding claim 13, Akutsu discloses a liquid additive for polishing (the additive solution, paragraph 0191), which is a liquid additive for preparing a polishing agent by mixing with a dispersion liquid of cerium oxide particles (paragraphs 0043, 0046 and 0191), the liquid additive comprising: an organic acid, which is polyacrylic acid (a polymer with a structural unit derived from acrylic acid, paragraph 0128); an addition polymerization product of a polyhydric alcohol with an alkylene oxide (polyoxyalkylene polyglyceryl ether, paragraph 0152); and water (paragraph 0186), wherein the polishing agent has a pH of 4 to 7.5 (paragraph 0188), the addition polymerization product of the polyhydric alcohol with an alkylene oxide comprises a polyoxyalkylene polyglyceryl ether (paragraph 0152), the alkylene is at least one selected from the group consisting of ethylene and propylene (SC-E and SC-P series by Sakamoto Yakuhin Kogyo Co. Ltd, paragraph 0152); and a content ratio of the particle of the cerium oxide is from 0.05 to 10 mass% relative to a total mass of the polishing agent (paragraph 0053).  
Regarding claim 14, Akutsu discloses wherein the organic acid is a polymer of an unsaturated carboxylic acid (acrylic acid reads on an unsaturated carboxylic acid, paragraph 0126).  
Claims 15-18 and 20-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwano et al. (US20200032106).
Regarding claim 15, Iwano discloses a polishing agent (polishing liquid, paragraph 0049), comprising: particles of a compound comprising a cerium atom and an oxygen atom (ceria, paragraph 0051); an organic acid having a plurality of carboxylic acid groups or carboxylates (paragraph 0141); a polyhydric alcohol (polyglycerin, paragraph 0115); and water (paragraph 0145), wherein the polishing agent has a pH of 4 to 7 (paragraph 0147); the organic acid is a polymer of an unsaturated carboxylic acid (polyacrylic acid, paragraph 0141); and a proportion of the unit of the unsaturated carboxylic acid in the organic acid is 100 mol% (polyacrylic acid, acrylic acid reads on a unit of an unsaturated carboxylic acid, paragraph 0141).  
Regarding claim 16, Iwano discloses wherein an average secondary particle diameter of the particles of the compound is from 20 nm to 200 nm (paragraphs 0056-0057).  
Regarding claim 17, Iwano discloses wherein the particles of the compound is a cerium oxide particle (ceria, paragraph 0051).  
Regarding claim 18, Iwano discloses wherein the organic acid is a polymer of an acrylic acid (polyacrylic acid, paragraph 0141).  
Regarding claim 20, Iwano discloses wherein the organic acid is polyacrylic acid (paragraph 0141).  
Regarding claim 21, Iwano discloses wherein a content ratio of the organic acid is from 0.001 to 0.5 mass% relative to a total mass of the polishing agent (paragraph 0143).  
Regarding claim 22, Iwano discloses wherein a content ratio of the polyhydric alcohol is from 0.05 to 2.0 mass% relative to a total mass of the polishing agent (paragraph 0120).  
Regarding claim 23, Iwano discloses wherein a content ratio of the articles of the compound containing a cerium atom and an oxygen atom is from 0.01 to 10.0 mass% relative to a total mass of the polishing agent (paragraph 0061).  
Regarding claim 24, Iwano discloses a liquid additive for polishing (paragraph 0138), which is a liquid additive for preparing a polishing agent by mixing with a dispersion liquid of particles of a compound containing a cerium atom and an oxygen atom (paragraphs 0049 and 0051), the liquid additive comprising: an organic acid having a plurality of carboxylic acid groups or carboxylates (polyacrylic acid, paragraph 0141); a polyhydric alcohol (polyglycerin, paragraph 0141); and water (paragraph 0145), and wherein the polishing agent has a pH of 4 to 7 (paragraph 0147); the polyhydric alcohol comprises polyglycerin (paragraph 0141); the organic acid is a polymer of an unsaturated carboxylic acid (polyacrylic acid, paragraph 0141); and a proportion of the unit of the unsaturated carboxylic acid in the organic acid is 100 mol% (polyacrylic acid, paragraph 0141).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Iwano et al. (US20200032106) as applied to claim 15 above, in view of Park et al. (US20170029664).
Regarding claim 19, Iwano is silent about wherein the organic acid is at least one selected from the group consisting of a polymer containing at least one selected from the group consisting of maleic acid and fumaric acid, a copolymer of at least one selected from the group consisting of maleic acid and fumaric acid and a monomer which is neither maleic acid nor fumaric acid, a partially esterified product of the polymer or the copolymer, and salts thereof.  However, Iwano discloses the organic aicd is a water-soluble polymer (paragraph 0141).  Iwano further teaches that the water-soluble polymer is not particularly limited and examples include a polyacrylic acid and a polyacrylic acid copolymer (paragraph 0141).  In addition, Park teaches that a polyacrylic-maleic acid copolymer is a known polyacrylic acid copolymer used in a polishing composition (paragraph 0056).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to polyacrylic-maleic acid copolymer, which is a known polyacrylic acid copolymer used in a polishing composition as taught by Park, in the polishing composition of Iwano, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.  Polyacrylic-maleic acid copolymer is a polymer containing maleic acid.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713